DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.
 
Response to Arguments
Applicant's arguments filed 12/02/2020 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a method of streaming media content during which (stated briefly): a prediction is made as to a likely user selection from a first plurality of media content items displayed at a media device, a subset (one or more segments) of the predicted user selection are then requested from a media content source and received at the media device, and afterwards the media device: (i) begins displaying the received subset of the predicted user selection if selected by the user in a particular time period, or (ii) further requests additional subsets of the other items included the first plurality of media content items (those items not identified as the predicted user selection)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues cited references fail to teach limitations display a subset of the predicted media content for selection if the user chooses the predicted media content for selection within a predetermined time period greater than zero: and receive user input to request, from the media content server, if the user doesn't choose the predicted media content for selection within the predetermined time period, subsets of media content from the first plurality of media content items associated with the media content for selection. The examiner respectfully disagrees.
Blinnikka et al teaches display a subset of the predicted media content for selection if the user chooses the predicted media content for selection (Figure 4; Para. 0012, 0021); and receive user input to request, from the media content server, subsets of media content from the first plurality of media content items associated with the media content for selection (Figures 2-4; Para. 0012, 0019-21). The examiner indicated that the reference is unclear with respect to within a predetermined time period greater than zero and if the user doesn’t choose the predicted media content for selection within the predetermined time period. The examiner relied on Huffman et al to teach concept of within a predetermined time period greater than zero and if the user doesn’t choose the predicted media content for selection within the predetermined time period (Para. 0054). Accordingly, the examiner concluded that it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the 
The applicant argues that Huffman et al in directed to measuring usage in a predetermined time period and not whether the user is choosing predicted data content for selection in a user interface. The examiner respectfully disagrees. 
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the examiner relied on Blinnikka et al to teach whether the user is choosing predicted data content for selection in a user interface (see rejection below). Further the examiner relied on Huffman et al to teach concept of determining any user input is received for a predetermined time period.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The amendments to claim 15 do not overcome the double patenting rejection. A proper terminal disclaimer is required. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,349,116. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are drawn towards determining a subset of first media content based on the interaction with the user interface and prior to selection of the first media content via the user interface. The subset of first media content is then displayed in response to the selection of the first media content.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, 4-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1, 11 and 15, include limitations, in part “...receive user input to request, from the media content server, if the user doesn't choose the predicted media content for selection within the predetermined time period, subsets of media content from the first plurality of media content items associated with the media content for selection”.
Dependent claims lack support and rejected for same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blinnikka et al (US PG Pub No. 2009/0046545), in view of Huffman et al (US PG Pub No. 2009/0150917).

a media content server [110] determining, based on data produced by a user’s interaction with a user interface displayed at a mobile device [130], a predicted media content for selection which is most likely selected by the user from a first plurality of media content items (Figures 2-4; Para. 0013, 0016, 0019)
the user interface displaying available media content (Figures 2-3) to a user for selecting from the first plurality of the media content items at a media content server [110] wherein the user interface receives from the media content server available media content (Figures 1-3; Para. 0012, 0019) which is predicted as media content which will be selected by the user, for displaying to the user when the user is making a media content selection wherein the available media content which is predicted and displayed for selection will include available media content that is made available to select based on data from the user’s interaction with the user interface and by a user’s subsequent media content selection (Figures 2-4; Para. 0013, 0016, 0019-21); and
the media content streamed to a mobile device [130] in communication with the media content server [110] of media content that is selected by the user via the user interface for displaying at the mobile device wherein the streamed media content comprises a subset of the predicted media content for selection based on the user’s user interface interaction and subsequent media content selection (Figures 1, 3 and 4; Para. 0012, 0019, 0021);
the user interface further configured to:
display a subset of the predicted media content for selection if the user chooses the predicted media content for selection (Figure 4; Para. 0012, 0021); and 
receive user input to request, from the media content server, subsets of media content from the first plurality of media content items associated with the media content for selection (Figures 2-4; Para. 0012, 0019-21).
The reference is unclear with respect to within a predetermined time period greater than zero and if the user doesn’t choose the predicted media content for selection within the predetermined time period. 
In similar field of endeavor, Huffman et al teaches concept of within a predetermined time period greater than zero and if the user doesn’t choose the predicted media content for selection within the predetermined time period (Para. 0054). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the purpose of easily identifying programs and facilitating decision process regarding the program that will be selected by the viewer in timely manner.
Claim 6 is rejected wherein the user interface configured to: send a list of identifiers (Figures 2-3), each corresponding to candidate media content (i.e. media items), and the subset of media content requested based on a position of a selection indicator with respect to the list of identifiers prior to the selection of a first identifier corresponding to a first media content (Blinnikka: Figures 2-4; Para. 0019-20).
Regarding claim 11, Blinnikka et al teaches an apparatus configured for streaming media content comprising (Figure 1): a processor; and a memory configured 
display within a user interface, a first plurality of media content items available for streaming from a media content server [110], over a network [120], and to the media device [130] (Figures 1-3);
determine from data from a media content server produced by interactions by a user with the user interface, a predicted media content selection that is most likely selected by the user from a first plurality of media content items (Figures 2-4; Para. 0013, 0016, 0019);
configure the user interface to:
display a subset of the predicted media content for selection if the user chooses the predicted media content for selection (Figure 4; Para. 0012, 0021); and 
receive user input to request, from the media content server, subsets of media content from the first plurality of media content items associated with the media content for selection (Figures 2-4; Para. 0012, 0019-21).
display available media content to an user for selecting from the media content server wherein the user interface receives from the media content server available media content, which is predicted for selecting by the user and for displaying to the user wherein the available media content which is predicted and displayed for selection will include a likely available media content to select that will result from the user’s user interface interaction and a user’s subsequent media content selection (Figures 2-4; Para. 0013, 0016, 0019-21); and

The reference is unclear with respect to within a predetermined time period greater than zero and if the user doesn’t choose the predicted media content for selection within the predetermined time period. 
In similar field of endeavor, Huffman et al teaches concept of within a predetermined time period greater than zero and if the user doesn’t choose the predicted media content for selection within the predetermined time period (Para. 0054). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the purpose of easily identifying programs and facilitating decision process regarding the program that will be selected by the viewer in timely manner.

Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blinnikka et al, in view of Huffman et al, in view of Goldman et al (US PG Pub No. 2002/0112239).
Regarding claim 7, Blinnikka and Huffman, the combination teaches the user interface configured to:
display a list of identifiers, and display the subset of media content requested based on its popularity within the list of identifiers (Blinnikka: Para. 0016-18). The reference is unclear with respect to sorted by popularity. 

Regarding claim 8, Blinnikka and Huffman, the combination teaches subset of media content is requested based on the user’s user interface interaction. The combination is unclear with respect to in combination with historical user’s user interface interaction.
In similar field of endeavor, Goldman et al teaches in combination with historical user’s user interface interaction (Figure 1-3; Para. 0027, 0042-43, 0045). Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination before the effectively filing date of the claimed invention for the purpose of easily identifying programs that are the most popular and facilitating decision process regarding the program that will be selected by the viewer.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blinnikka et al, in view of Huffman et al, in view of Goldman et al, in view of Voris et al (US PG Pub No. 2015/0350277).
Regarding claim 9, Blinnikka, Huffman and Goldman, the combination teaches the subset of media content comprises: one or more segments of the first media content 
In similar field of endeavor, Voris et al teaches one or more segments from two or more bitrate encoded versions of the first media content (Para. 0021, 0025). Therefore, it would have been obvious to one of ordinary skill in the art to modify the references before the effectively filing date of the claimed invention for the purpose of selecting segment(s) with bit rate(s) to accommodate dynamic network conditions.
Regarding claim 10, Blinnikka, Huffman, Goldman and Voris, the combination teaches the media content server configured to: receive a manifest specifying the location of the subset of media content based on the user’s user interface interaction (Blinnikka: Para. 0012, 0020 and Voris: 0032). 

Claim 4-5 and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blinnikka et al, in view of Huffman et al, in view of Voris et al (US PG Pub No. 2015/0350277).
Regarding claim 4, Blinnikka and Huffman, the combination teaches wherein the mobile device requests and receives segments when receiving the subset of the predicted media content for selection from the media content server. The combination is unclear with respect to media content streamed at different bitrates.
In similar field of endeavor, Voris et al teaches media content streamed at different bitrates (Para. 0021, 0025). Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination before the effectively filing date of the 
Regarding claim 5, Blinnikka and Huffman, the combination teaches limitations discussed with respect to claim 1 and limitations of the media content server configured to: prior to sending the subset of the predicted media content selection (Blinnikka:  Figures 1 and 4; Para. 0020). The combination is unclear with respect to requesting and receiving from user inputs at the mobile device, manifests for media content items.
In similar field of endeavor, Voris et al teaches requesting and receiving from user inputs at the mobile device, manifests for media content items (Para. 0032). Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination before the effectively filing date of the claimed invention for the purpose of assisting in selecting segment(s) with bit rate(s) to accommodate dynamic network conditions.
Claim 12 is rejected for same reasons set forth in the rejection of claim 4.    
Claim 13 is rejected for same reasons set forth in the rejection of claim 5.
Claim 14 is rejected wherein the computer-readable software code, when executed by the processor (Blinnikka: Para. 0019), further causes the processor to: in response to user input received at the mobile device, display a second plurality of media content items available to stream from the media content server, over the network, and to the mobile device (Blinnikka: Figures 1-3); and repeat one or more of the steps to determine, request, receive display and further request a second plurality of media content items (Blinnikka: Figures 2-4; Para. 0017, 0019-20).

the media device configured to present a user interface and determine that an interaction with the user interface has occurred (Figure 2-4; Para. 0013, 0016, 0019); and
a media content source configured to receive a request for a subset of first media content based on the interaction with the user interface and prior to selection of the first media content via the user interface (Para. 0017 and 0019);
wherein the media device is configured to receive the subset of first media content; and display the subset of first media content in response to the selection of the first media content (Figures 1, 3 and 4; Para. 0012, 0021) wherein the subset of first media content comprises: one or more segments of the first media content selected wherein the media device is configured to receive the location of the subset of first media content within the media content source based on the user’s user interface interaction and a user’s subsequent user media content selection (Para. 0017, 0019-0020); the user interface further configured to:
display a subset of the predicted media content for selection if the user chooses the predicted media content for selection (Figure 4; Para. 0012, 0021); and 
receive user input to request, from the media content server, subsets of media content from the first plurality of media content items associated with the media content for selection (Figures 2-4; Para. 0012, 0019-21).
within a predetermined time period greater than zero and if the user doesn’t choose the predicted media content for selection within the predetermined time period. 
In similar field of endeavor, Huffman et al teaches concept of within a predetermined time period greater than zero and if the user doesn’t choose the predicted media content for selection within the predetermined time period (Para. 0054). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the purpose of easily identifying programs and facilitating decision process regarding the program that will be selected by the viewer in timely manner.
The combination is unclear with respect to one or more segments from two or more bitrate encoded versions of the first media content and a manifest. 
In similar field of endeavor, Voris et al teaches one or more segments from two or more bitrate encoded versions of the first media content and a manifest (Para. 0021, 0025 and 0032). Therefore, it would have been obvious to one of ordinary skill in the art to modify the references before the effectively filing date of the claimed invention for the purpose of assisting in selecting segment(s) with bit rate(s) to accommodate dynamic network conditions.
Claim 16 is rejected wherein the user interface comprises: a list of identifiers, each corresponding to candidate media content, and the subset of first media content is requested based on the position of a selection indicator with respect to the list of identifiers prior to the selection of a first identifier corresponding to the first media content (Blinnikka: Figures 2-4; Para. 0019-20).

Claim 18 is rejected in response to user input received at the  mobile device, the media device is configured to: display a second plurality of media content items available for streaming from the media content source, over the network, and to the mobile device (Figure 1-3); and further configured to: 
repeat one or more of the steps to determine, request, receive, display and further to request a second plurality of media content items (Figures 2-4; Para. 0017, 0019-20).

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blinnikka et al, in view of Huffman et al, in view of Voris et al, further in view of Goldman et al.
Regarding claim 19, Blinnikka, Huffman and Voris, the combination teaches the user interface configured to: display a list of identifiers, and display the subset of media content requested based on its popularity within the list of identifiers (Para. 0016-18). The reference is unclear with respect to sorted by popularity. 
In similar field of endeavor, Goldman et al teaches sorting by popularity (Figure 4; Para. 0052). Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination before the effectively filing date of the claimed invention for 
Regarding claim 20, Blinnikka, Huffman and Voris, the combination teaches the subset of media content is requested based on the user’s user interface interaction. The reference is unclear with respect to in combination with historical user interaction.
In similar field of endeavor, Goldman et al teaches in combination with historical user interaction (Figure 1-3; Para. 0027, 0042-43, 0045). Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination before the effectively filing date of the claimed invention for the purpose of easily identifying programs that are the most popular and facilitating decision process regarding the program that will be selected by the viewer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583.  The examiner can normally be reached on M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423